Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered January 5, 2004, convicting defendant, after a jury trial, of grand larceny in the second degree, grand larceny in the third degree (two counts), grand larceny in the fourth degree, scheme to defraud in the first degree and falsifying business records in the first degree (15 counts), and sentencing her to concurrent terms of 2 to 6 years for the second-degree grand larceny conviction concurrent with concurrent terms of 1 to 3 years for the remaining convictions, unanimously affirmed. The matter is remitted to Supreme Court, New York County for further proceedings in accordance with CPL 460.50 (5).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s larcenous intent could be readily inferred from the evidence (see People v Meadows, 199 NY 1, 7 [1910]). The evidence warranted the conclusion that defendant deliberately made false claims of economic loss resulting from the World Trade Center disaster, and thereby obtained various forms of financial assistance to which she was not entitled.
*313Since the subject matter of the case was defendant’s theft of funds meant for victims of the destruction of the World Trade Center, the prosecutor’s summation references to that disaster were appropriate. These brief references were not inflammatory and did not deprive defendant of a fair trial (see People v Cruz, 292 AD2d 196 [2002], lv denied 98 NY2d 636 [2002]).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.P., Andrias, Sullivan, Williams and Malone, JJ.